UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                    No. 99-10351, No. 99-10352


                          MICHAEL IRVIN,

                                              Plaintiff-Appellant,

                              VERSUS

 CITY OF DALLAS, BEN CLICK, JAMES CHANDLER, DAVID GOELDEN, ROSS
SALVERINO, KIM SANDERS, UNNAMED MEMBERS OF THE DALLAS POLICE
DEPARTMENT, individually and in their official capacities as police
officers of the City of Dallas,

                                             Defendants-Appellees.

          ___________________________________________

                          ERIK WILLIAMS,

                                              Plaintiff-Appellant,

                              VERSUS

 CITY OF DALLAS, BEN CLICK, JAMES CHANDLER, DAVID GOELDEN, ROSS
SALVERINO, KIM SANDERS, UNNAMED MEMBERS OF THE DALLAS POLICE
DEPARTMENT, individually and in their official capacities as
police officers of the City of Dallas,

                                              Defendants-Appellees.



          Appeal from the United States District Court
               for the Northern District of Texas
                     (97-CV-1327)(97-CV-296)


                         October 25, 1999
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*

      Plaintiffs Michael Irvin and Erik Williams sued the above-

named defendants, in related actions, for alleged civil rights

violations under 42 U.S.C. § 1983 and based on state law claims

arising from a criminal investigation, and related activities,

prompted by a woman’s false claim that the plaintiffs had sexually

assaulted her.       The district court consolidated the actions and

granted the defendants’ motion for summary judgment dismissing all

federal     claims    with   prejudice   and   declining   to   exercise

jurisdiction over the remaining state law claims, dismissing them

without prejudice.        Having carefully reviewed the record and

studied the briefs submitted by counsel, we find no reversible

error and AFFIRM for essentially the reasons set forth by the

district court in its order dated March 5, 1999.

AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.